PER CURIAM.
AFFIRMED as modified:
WHEREFORE IT IS ORDERED
1. That the employer/carrier shall be responsible for providing the continued treatment of Dr. Hooshmand to the claimant together with related benefits as are reasonably required in the process of treatment and recovery from the injuries resulting from the compensable accident, from the date of the hearing forward in the manner and for the time provided by law.
2. I reserve jurisdiction for the determination of attorneys fees and costs.
MILLS, C. J., and McCORD, J., concur.
BOOTH, J., dissents with opinion.